Exhibit 10.9(ee)

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT, dated and effective as of August 9, 2004 (the
“Agreement”), by and between PEDIATRIC SERVICES OF AMERICA, INC., a Delaware
corporation (“Company”), and EDWARD K. WISSING (“Executive”);

 

W I T N E S S E T H:

 

WHEREAS, the Company is in the process of searching for an permanent Chief
Executive Officer and desires to employ Executive as its interim Chief Executive
Officer upon the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:

 

Article I.

 

DEFINITIONS

 

The terms set forth below have the following meanings (such meanings to be
applicable to both the singular and plural forms, except where otherwise
expressly indicated):

 

1.1 “Accrued Base Salary” means the amount of Executive’s Base Salary which is
accrued but not yet paid as of a Date of Termination.

 

1.2 “Affiliate” means any Person directly or indirectly controlling, controlled
by or under direct or indirect common control with, the Company. For purposes of
this definition, the term “control” when used with respect to any Person means
the power to direct or cause the direction of management or policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

1.3 “Agreement” — see the recitals to this Agreement.

 

1.4 “Agreement Date” means the date that is specified in the recitals to this
Agreement.

 

1.5 “Base Salary” — see Section 4.1.

 

1.6 “Beneficiary” — see Section 10.3.

 

1.7 “Board” means the Board of Directors of the Company.

 

1.8 “Cause” means an act or acts by an individual involving personal dishonesty,
willful misconduct, moral turpitude, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses), the use for profit or disclosure to
unauthorized persons of confidential information or trade secrets of the



--------------------------------------------------------------------------------

Company or its Affiliates, the breach of any contract with the Company, the
unlawful trading in the securities of the Company or of another corporation
based on information gained as a result of the performance of services for the
Company, a felony conviction or the failure to contest prosecution for a felony,
embezzlement, fraud, deceit or civil rights violations, any of which acts
causing the Company or any subsidiary liability or loss, as determined by the
Committee in its sole discretion.

 

1.9 “Committee” means the Compensation Committee of the Board.

 

1.10 “Common Stock” means the common stock, $0.01 par value, of the Company.

 

1.11 “Company” — see the recitals to this Agreement.

 

1.12 “Date of Termination” means the effective date of a Termination of
Employment for any reason, including death or disability, whether by either of
the Company or by Executive.

 

1.13 “Employment Period” — see Section 3.1.

 

1.14 “Executive” — see the recitals to this Agreement.

 

1.15 “NQDC Plan” — see Section 6.2.

 

1.16 “Option” means an option to purchase shares of Common Stock.

 

1.17 “Option Plan” — see Section 5.1.

 

1.18 “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government instrumentality,
division, agency, body or department.

 

1.19 “Restricted Lines of Business” — see Section 9.7(b).

 

1.20 “Restricted Period” — see Section 9.7(a).

 

1.21 “Restricted Territory” — see Section 9.7(c).

 

1.22 “Termination of Employment” means a termination by the Company or by
Executive of Executive’s employment by the Company.

 

1.23 “Withholding Taxes” means any United States federal, state, local or
foreign withholding taxes and other deductions required to be paid in accordance
with applicable law by reason of compensation received pursuant to this
Agreement.

 

Wissing Employment Agreement

Page 2 of 11 Pages



--------------------------------------------------------------------------------

Article II.

 

DUTIES

 

2.1 Duties. Subject to the provisions of Article VII, the Company shall employ
Executive during the Employment Period as its interim Chief Executive Officer.
Executive is currently serving as a member and Chairman of the Board, and it is
contemplated that he will continue to serve in these capacities during the
Employment Period. During the Employment Period, Executive shall perform the
duties properly assigned to him hereunder and described in Exhibit A to this
Agreement, shall devote his business time, attention and effort primarily to the
affairs of the Company and shall use his reasonable best efforts to promote the
interests of the Company. Executive agrees to spend at least three (3) days per
week at the Company’s headquarters in Norcross, Georgia.

 

2.2 Other Activities. Executive may serve on corporate, civic or charitable
boards or committees, deliver lectures, fulfill speaking engagements, teach at
educational institutions, or manage personal investments; provided that such
activities do not individually or in the aggregate significantly interfere with
the performance of his duties under this Agreement.

 

Article III.

 

EMPLOYMENT PERIOD

 

3.1 Employment Period. Subject to Section 3.2 and the termination provisions
hereinafter provided, the term of Executive’s employment under this Agreement
(the “Employment Period”) shall begin on the Agreement Date and end on December
31, 2005. Executive shall be an “at will” employee of the Company at all times,
and both the Company and Executive may terminate the employment arrangement
under this Agreement at any time upon thirty (30) days’ written notice to the
other party, provided however that in the event of such termination, the
provisions of Article VIII shall apply.

 

3.2 Extensions of Employment Period. At the end of the Employment Period
specified in Section 3.1, the parties may, by mutual consent, extend the
Employment Period under this Agreement.

 

Article IV.

 

CASH COMPENSATION

 

4.1 Salary. The Company shall pay Executive in accordance with its normal
payroll practices (but not less frequently than monthly) an annual salary at a
rate of $240,000.00 per year (“Base Salary”).

 

Wissing Employment Agreement

Page 3 of 11 Pages



--------------------------------------------------------------------------------

Article V.

 

OPTION GRANTS

 

5.1 Initial Option Grant. Subject to the approval of the Committee, the Company
shall grant to Executive under the Pediatric Services of America., Inc. Stock
Option Plan (the “Option Plan”) an Option to purchase 100,000 shares of Common
Stock at the fair market value of the Common Stock (as defined in the Option
Plan) as of the date of grant, provided that any such grant shall be effective
as of the date of Committee approval. Such options shall be nonqualified and
shall be subject to the same terms and conditions as for options granted to
other similarly-situated employees and the provisions of the Option Plan,
provided that the Option shall vest and become fully exercisable one year
following the Agreement Date and remain exercisable through the day next
preceding the day which is the tenth (10th) anniversary of the date of grant.

 

Article VI.

 

OTHER BENEFITS

 

6.1 Participation in Employee or Fringe Benefit Plans. Except as otherwise
specified or to the extent modified in this Article VI, in addition to Base
Salary and Option grants specified in Article VI, Executive shall be entitled to
participate during the Employment Period in all employee benefit plans,
practices, policies and programs that are from time to time applicable to other
senior executives of the Company in accordance with the terms and conditions of
such plans, practices, policies and programs as in effect from time to time.

 

6.2 Participation in Cash Incentive Plans and Nonqualified Deferred Compensation
Plan. Notwithstanding anything in this Agreement to the contrary, Executive
shall not be eligible to participate in any cash incentive programs sponsored by
the Company, nor to receive any allocation of Company contributions under
Section 3.2 of the Pediatric Services of America, Inc. Nonqualified Deferred
Compensation Plan (the “NQDC Plan”). Except as otherwise specified in this
Section 6.2, nothing in this Section 6.2 is intended to prevent Executive from
participating in the NQDC Plan.

 

6.3 Vacation. During the Employment Period, Executive shall be entitled to 3
weeks’ annual paid vacation time, pro rated as necessary for partial years of
employment.

 

6.4 Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable employment-related expenses
incurred by Executive upon the receipt by the Company of an accounting for such
expenses in accordance with practices, policies and procedures applicable to
other senior executives of the Company. It is anticipated that Executive will
not be residing in the Atlanta, Georgia area during the Employment Period, and
such expenses shall include, without limitation, reasonable travel and temporary
living expenses incurred by Executive in carrying out his duties under this
Agreement.

 

Wissing Employment Agreement

Page 4 of 11 Pages



--------------------------------------------------------------------------------

6.5 Modification of Employee or Fringe Benefit Plans. Nothing in this Agreement
is intended to prevent the Company from modifying or terminating any employee
benefit plan, practice, policy or program in effect on the Agreement Date or
thereafter during the Employment Period, in accordance with the terms thereof
and of applicable law.

 

Article VII.

 

EMPLOYMENT OF NEW CEO

 

7.1 Employment of New CEO. During the Employment Period, the Company has the
right to hire another person to serve as its permanent Chief Executive Officer.
At such time, at the request of the Board, Executive shall tender his
resignation as Chief Executive Officer of the Company. In such event, if the new
Chief Executive Officer is a candidate procured by Executive in accordance with
his duties under Section 2.1 (as determined by the Committee in its discretion),
Executive shall continue in employment with the Company, but in an alternative
capacity and with different duties, as specified by the Board, for the remainder
of the Employment Period, and except for the change of position and duties under
Section 2.1, this Agreement shall remain in full force and effect in accordance
with its terms.

 

Article VIII.

 

TERMINATION

 

8.1 Termination for Cause or Termination by Executive. If the Company terminates
Executive’s employment for Cause or Executive terminates his employment for any
reason, the Company shall pay to Executive immediately after the Date of
Termination an amount equal to the Executive’s Accrued Base Salary, and
Executive shall be entitled to any other then vested payments or benefits under
Company-sponsored employee benefit plans (including, without limitation, the
Option Plan and the NQDC Plan) that may become due and payable to him or his
Beneficiaries, as the case may be, on or after the Date of Termination in
accordance with the provisions of the respective plans (including, without
limitation, those provisions that govern forfeitures in the event of termination
for cause). Executive shall not be entitled to any other payments or benefits
from the Company.

 

8.2 Termination by the Company Without Cause. If the Company terminates
Executive’s employment for any reason other than Cause or his replacement as the
Company’s Chief Executive Officer in accordance with Article VII (including,
without limitation, termination for death or disability), the Company shall
continue to pay the Executive (or his Beneficiaries, as the case may be), as a
severance payment, an amount equal to his Base Salary in accordance with the
Company’s normal payroll practices as if he remained employed by the Company
following his Date of Termination for the remainder of the original Employment
Period contemplated in Section 3.1. In addition, Executive shall be entitled to
any other then vested payments or benefits under Company-sponsored employee
benefit plans (including, without limitation, the Option Plan and the NQDC Plan)
that may become due and payable to him or his Beneficiaries, as the case may be,
on or after the Date of Termination in accordance with the provisions of the
respective plans. Executive shall not be entitled to any other payments or
benefits from the Company.

 

Wissing Employment Agreement

Page 5 of 11 Pages



--------------------------------------------------------------------------------

Article IX.

 

RESTRICTIVE COVENANTS

 

9.1 Background. During his employment with the Company, Executive will acquire
intimate knowledge of all aspects of the Company’s business, including its
strategic plans and its financial information. In his role as Chief Executive
Officer of the Company, Executive will also develop ongoing business
relationships with Medicaid programs in the states in which the Company does
business, as well as with the managed care companies with which the Company does
business. Because of his knowledge and his relationships, the Company would
suffer significant and irreparable harm if Executive were to engage in the
conduct prohibited by this Article IX. Accordingly, Executive agrees to the
restrictions specified in this Article IX.

 

9.2 Noncompetition. During the Restricted Period, Executive will not, directly
or indirectly, on his own behalf or on behalf of another, acquire an ownership
interest in or act in the capacity of a director, officer, manager, supervisor,
partner or consultant for any business which engages in one or more of the
Restricted Lines of Business (as defined below) in the Restricted Territory (as
defined below). This paragraph shall not restrict Executive from acquiring not
more than two percent (2%) of the common stock of any publicly-traded
corporation. Following his Date of Termination, this paragraph also shall not
restrict Executive from becoming employed by a company which engages in the
Restricted Lines of Business, as long as Executive’s services for such employer
are entirely separate from and unrelated to the Restricted Lines of Business and
Executive otherwise complies with the confidentiality and nonrecruitment
restrictions of this Article IX.

 

9.3 Nonrecruitment of Employees. During the Restricted Period, Executive will
not, directly or indirectly, on his own behalf or on behalf of another, solicit
for employment or hire any employee of the Company or its subsidiaries or
otherwise induce any employee of the Company or its subsidiaries to terminate
his/her employment.

 

9.4 Confidentiality. During Executive’s employment with the Company, he has had
access to and become familiar with information that the parties acknowledge to
be confidential, valuable and uniquely proprietary information. During the
Restricted Period, Executive shall neither use nor disclose for any purpose any
confidential or proprietary information relating to the financial condition or
the manner of doing business or the property of the Company, its customers and
business associates, other than to his attorney for the purpose of securing
legal advice concerning this Agreement. In the case of information which
constitutes trade secrets under applicable state law, Executive agrees to
maintain the secrecy of such information for so long as the law permits such
information to be protected from disclosure.

 

9.5 Return of Property. Executive hereby represents and warrants that, except as
otherwise provided in this Agreement, no later than his Date of Termination, he
will return to the Company all documents or other property (including copies
thereof) of any nature which relate to or contain information concerning the
Company or its Affiliates, or its or their customers and business associates, as
well as any other equipment or property belonging to the Company or its
Affiliates.

 

Wissing Employment Agreement

Page 6 of 11 Pages



--------------------------------------------------------------------------------

9.6 Nondisparagement. During the Restricted Period, Executive will not make any
statements that are derogatory or disparaging towards the Company or its
Affiliates or the Company’s management, products, or services, and the Company
will not make any statements that are derogatory or disparaging toward Executive
or his professional reputation.

 

9.7 Definitions. For purposes of this Article IX, the following terms shall have
the following meanings:

 

(a) “Restricted Period” means that period of time beginning on the Agreement
Date and ending on the second anniversary of Executive’s Date of Termination.

 

(b) “Restricted Lines of Business” include any business line that the Company
(directly or through its Affiliates) engages in as of the Agreement Date, more
specifically described as follows:

 

(1) Pediatric Nursing Services, including private duty home nursing services for
pediatric patients with illnesses and conditions such as bronchopulmonary
dysplasia, digestive and absorptive diseases, congenital heart defects and other
cardiovascular disorders, cancer, cerebral palsy, cystic fibrosis, obstructive
and restrictive pulmonary disease such as bronchitis or asthma, endocrinology
disorders, hemophilia, orthopedic conditions and post surgical needs, as well as
intermittent home visits for patients with a lower level of acuity. In addition,
these services include staffing contracts for educational institutions and
systems and pediatric skilled nursing facilities.

 

(2) Care centers similar to the Company’s Prescribed Pediatric Extended Care
Centers, which provide, among other services, daily medical care and physical,
occupational, and other forms of therapy for medically fragile, chronically ill
and developmentally delayed children.

 

(3) Specialty Pharmacy and Infusion Therapy Services, which provide
pharmaceutical products and services for patients in the home and physician
offices. Pharmacy services include clinical drug management, patient counseling,
compliance monitoring, side effect management, educational information and
reimbursement services for complex drug regimens. Specialty pharmacy provides
self-injectable biotech medications for chronic diseases. Infusion therapy
involves the intravenous administration of nutrients, antibiotics and other
medications. Specialty Pharmacy and Infusion Therapy Services address a wide
variety of patient needs including hemophilia therapy, antibiotic and other
anti-infective therapies, total parenteral nutrition therapy, pain management
therapy, growth hormone therapy, immunomodular therapy and chemotherapy,
osteomyelitis, bacterial endocarditis, cellulitis, septic arthritis wound
infections, recurrent infections associated with the kidney and urinary tract,
and AIDS. In addition, these services include therapies provided to terminally
or chronically ill patients suffering from acute or chronic pain, patients with
impaired or altered digestive tracts due to gastrointestinal illness, patients
suffering from various types of cancer, patients requiring treatment for
congestive heart failure and

 

Wissing Employment Agreement

Page 7 of 11 Pages



--------------------------------------------------------------------------------

patients with chronic conditions such as hemophilia, cystic fibrosis, juvenile
rheumatoid arthritis, multiple sclerosis and endocrinology disorders. This line
of business also includes a mail order medication service that provides
physician prescribed unit dose medications to respiratory therapy patients.

 

(4) Respiratory Therapy and Home Medical Equipment Services, including (A) the
rental, sale, delivery and setup in accordance with physician prescriptions of
equipment such as ventilators, oxygen concentrators, liquid oxygen systems, high
pressure oxygen cylinders, apnea monitors and nebulizers, (B) period evaluation
and maintenance or equipment, and (C) delivery and setup of disposable supplies
necessary for the operation of the equipment to pediatric patients in the home.
These services are provided to patients with a variety of conditions including
obstructive and restrictive pulmonary diseases, neurologically related
respiratory problems, cystic fibrosis, congenital heart defects and cancer. This
line of business also provides rental, sale and service of home medical
equipment and respiratory therapy services to adult patients with a focus on
high-technology products including, but not limited to, ventilators, oxygen
concentrators, liquid oxygen systems, continuous positive airway pressure
devices, bi-level assist devices, and oximetry and apnea monitors.

 

(5) Pediatric Case Management Services.

 

(c) Restricted Territory. The Restricted Territory is the area that is within a
25-mile radius of each location of the Company (including its subsidiaries) as
of the Agreement Date. A list of locations as of the Agreement Date is attached
as Exhibit B hereto.

 

9.8 Remedies. The parties acknowledge that the restrictions contained in this
Article IX are reasonable and appropriate for the protection of the Company’s
legitimate business interests, and that they will not unduly impair Executive’s
ability to find other employment. Executive acknowledges and agrees that, in the
event of a violation of one or more of Executive’s covenants in this Article IX,
in addition to and not in lieu of any other remedy to which the Company may be
entitled, the Company shall be permitted to seek and obtain immediate injunctive
relief, restraining further violations by Executive, in a court of competent
jurisdiction, and without the necessity for posting of a bond or other security.
In addition to and not in lieu of any other remedy to which the Company may be
entitled, no further payments or benefits of any kind that would otherwise inure
to Executive under this Agreement or (to the extent permitted by applicable law
and the provisions of the particular plan) under any employee benefit plan,
practice, policy or arrangement sponsored by the Company shall accrue or be
owed, and all future payments and benefits hereunder shall be forfeited,
immediately upon Executive’s violation of any of the covenants in Article IX of
this Agreement.

 

Wissing Employment Agreement

Page 8 of 11 Pages



--------------------------------------------------------------------------------

Article X.

 

MISCELLANEOUS

 

10.1 No Violation. Executive hereby represents and warrants to the Company that
neither the execution and delivery of this Agreement nor the performance by him
of his obligations hereunder violates or constitutes a breach of any agreement
of undertaking to which Executive is a party or by which he is bound.

 

10.2 Taxation and Withholding. Executive acknowledges that payments and benefits
hereunder may be taxable and that the Company makes no representation or
warranty regarding the income tax effects of any payment or benefit provided
hereunder. Executive shall be solely responsible for his liability with respect
to all payments and benefits provided under this Agreement. The Company may
withhold from any amounts payable under this Agreement such Withholding Taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 

10.3 Beneficiary. If Executive dies prior to receiving all of the amounts
payable to him in accordance with the terms of this Agreement, such amounts
shall be paid to one or more beneficiaries (each, a “Beneficiary”) designated by
Executive in writing to the Company during his lifetime, or if no such
Beneficiary is designated, to Executive’s estate. Such payments shall be made in
accordance with the terms of this Agreement as if Executive were receiving the
payments or benefits, provided that benefits payable pursuant to an employee
benefit plan, policy, arrangement or practice covering Executive or any
Beneficiary shall be paid in accordance with the terms of the affected plan.
Executive, without the consent of any prior Beneficiary, may change his
designation of Beneficiary or Beneficiaries at any time or from time to time by
a submitting to the Company a new designation in writing.

 

10.4 Assignment; Successors. The Company may not assign its rights and
obligations under this Agreement without the prior written consent of Executive
except to a successor of the Company’s business which expressly assumes the
Company’s obligations hereunder in writing. This Agreement shall be binding upon
and inure to the benefit of Executive, his estate and Beneficiaries, the Company
and the successors and permitted assigns of the Company.

 

10.5 Nonalienation. Benefits payable under this Agreement shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, prior to actually being received by Executive or a
Beneficiary, as applicable, and any such attempt to dispose of any right to
benefits payable hereunder shall be void.

 

10.6 Severability. If one or more parts of this Agreement are declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any part of this Agreement not declared to be
unlawful or invalid. Any part so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
part to the fullest extent possible while remaining lawful and valid.

 

10.7 Captions. The names of the Articles and Sections of this Agreement are for
convenience of reference only and do not constitute a part hereof.

 

Wissing Employment Agreement

Page 9 of 11 Pages



--------------------------------------------------------------------------------

10.8 Amendment; Waiver. This Agreement shall not be amended or modified except
by written instrument executed by the Company and Executive. A waiver of any
term, covenant or condition contained in this Agreement shall not be deemed a
waiver of any other term, covenant or condition, and any waiver of any default
in any such term, covenant or condition shall not be deemed a waiver of any
later default thereof.

 

10.9 Notices. All notices hereunder shall be in writing and delivered by hand,
by nationally-recognized delivery service that guarantees overnight delivery, or
by first-class, registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Company, to:    Pediatric Services of America, Inc.      310
Technology Parkway      Norcross, Georgia 30092      Attention:
                                              If to Executive, to:    Mr. Edward
K. Wissing      _____________________________      _____________________________

 

Either party may from time to time designate a new address by notice given in
accordance with this Section. Notice shall be effective when actually received
by the addressee.

 

10.10 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

10.11 Entire Agreement. This Agreement forms the entire agreement between the
parties hereto with respect to the subject matter contained in this Agreement
and, except as otherwise provided herein, shall supersede all prior agreements,
promises and representations regarding employment, compensation, severance or
other payments contingent upon termination of employment, whether in writing or
otherwise.

 

10.12 Applicable Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Georgia without regard to its choice of
law principles.

 

10.13 Survival of Executive’s Rights. All of Executive’s rights hereunder,
including his rights to compensation and benefits, and his obligations under
Article IX hereof, shall survive the termination of Executive’s employment
and/or the termination of this Agreement.

 

Wissing Employment Agreement

Page 10 of 11 Pages



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

PEDIATRIC SERVICES OF AMERICA, INC.

    (A Delaware Corporation)

By:  

/s/    ROBERT P. PINKAS

--------------------------------------------------------------------------------

Its:  

Director

--------------------------------------------------------------------------------

Dated: 9/29/04 EXECUTIVE:

/s/    EDWARD K. WISSING

--------------------------------------------------------------------------------

Edward K. Wissing

 

Wissing Employment Agreement

Page 11 of 11 Pages



--------------------------------------------------------------------------------

Exhibit A

 

DUTIES OF CEO

 

1 of 16 Pages



--------------------------------------------------------------------------------

Exhibit B

 

LIST OF COMPANY LOCATIONS AS OF EXECUTION DATE